Title: From Thomas Jefferson to John Stockdale, 16 July 1788
From: Jefferson, Thomas
To: Stockdale, John


          
            
              Sir
            
            Paris July 16. 1788.
          
          In my former letters I mentioned to you that not knowing exactly the balance I owed you when I set out from this place for Amsterdam, I had remitted from Amsterdam a bill of exchange to Mr. Trumbull praying him to pay you 15£ out of it. As I did not recollect his address, the letter was inclosed to Sr. Robt. Herreis, who not being able to find him returned it to my bankers in Amsterdam, with whom it lay till I learnt accidentally that Mr. Trumbul had never received. He writes me that he has now received it and paid you the £15. I have lately received from you two packages of books, and will now beg the favor of you to send me an exact state of my account, charging me with the copies of the Notes on Virginia you sent to be sold here, and for which I will account to you immediately tho but a small part of them are sold. In fact they are prohibited. Charge me also to the end of my year’s subscription for the Monthly and Critical reviews, and the Repository, and so long be so good as to continue to send them to me, and no longer. As soon as I receive your account I will remit you the balance. I am Sir your very humble servt.,
          
            Th: Jefferson
          
        